Citation Nr: 1215476	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee strain.

2.  Entitlement to an increased rating for osteoarthritis and degenerative disc disease of the lumbar spine with a history of low back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

As discussed in the decision below, the Board has reopened the issue of entitlement to service connection for a left knee disorder.  The issues of entitlement to service connection for a left knee disorder and entitlement to an increased rating for a low back disorder are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center, in Washington, DC.



FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by an unappealed April 1979 rating decision. 

2.  Evidence associated with the claims file since the unappealed April 1979 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a left knee disorder. 




CONCLUSION OF LAW

New and material evidence has been submitted since the RO's April 1979 rating decision, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for a left knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disorder.  During a January 2012 hearing before the Board, he testified that he submitted new and material evidence in the form of a 2007 private treatment letter from M.Y., M.D.

In an April 1979 rating decision, the RO denied service connection for a left knee disorder based on a finding that the Veteran's left knee disorder was found to be an acute transitory condition and was not found on the last examination.  The Veteran did not perfect an appeal of the April 1979 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the April 1979 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In August 2007, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a left knee disorder.  In an April 2008 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In August 2008, the Veteran filed a notice of disagreement.  In March 2009, the RO issued a statement of the case which found that new and material evidence had been submitted to reopen the claim, but that service connection for a left knee disorder was not warranted.  In April 2009, the Veteran perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a left knee disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's April 1979 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a left knee disorder.  The newly submitted evidence includes VA treatment records, private medical treatment records, lay statements, and the Veteran's testimony in a January 2012 hearing before the Board.  Private medical treatment records from February 2005, November 2007, July 2011, and September 2011 note the Veteran's complaints of left knee pain.  A February 2005 private treatment record diagnosed left knee pain, probably bursitis.  A July 2011 private treatment record diagnosed quadriceps tendonitis.  Moreover, in a November 2007 private treatment letter, M.Y., M.D. stated that the Veteran "[a]pparently . . . suffered an acute injury in 1979 that has subsequently resulted in chronic pain from the damage sustained to his knee."  In addition, during his January 2012 hearing before the Board, the Veteran testified that he injured his left knee in service and that he has had left knee pain continuously since service discharge.  The Board observes that the credibility of the evidence submitted is presumed for the purposes of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 513.

The Veteran's claim was denied in April 1979 because the evidence did not show a diagnosis of a chronic left knee injury.  Since that rating decision, the Veteran has submitted new and material medical evidence reflecting a diagnosis of quadriceps tendonitis and probable bursitis.  In addition, the Veteran has submitted medical evidence suggesting a link between his current left knee disorder and his inservice injury.  Last, the Veteran has submitted competent lay testimony that he has had left knee symptoms continuously since service discharge.  This evidence is new, because it was not of record at the time of the April 1979 rating decision.  It is material because it indicates that the Veteran has a current left knee disorder and suggests that it may be related to his active duty service, which was the basis for the RO's denial of his claim in April 1979.  Thus, it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for a left knee disorder is reopened. 



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disorder is reopened; the claim is granted to this extent only.



REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claims must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

I.  Left Knee Disorder

With respect to the Veteran's claim for entitlement to service connection for a left knee disorder, the RO must obtain a VA examination addressing the etiology of the Veteran's left knee disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, the Veteran's service treatment records reflect complaints of and treatment for left knee pain and diagnoses of strained lateral collateral ligament.  In addition, the post-service medical evidence of record reflects diagnoses of quadriceps tendonitis and probable bursitis in the left knee.  Moreover, in a November 2007 private medical treatment letter, Dr. M.Y. concluded that the Veteran "[a]pparently . . . suffered an acute injury in 1979 that has subsequently resulted in chronic pain from the damage sustained to his knee."  Further, the Veteran testified during a January 2012 hearing before the Board that he has had left knee pain continuously since service discharge.  Accordingly, the Board finds that the low threshold described in McLendon has been reached, and a medical opinion addressing the etiology of the Veteran's left knee disorder is required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, a VA examination addressing the etiology of the Veteran's left knee disorder must be provided.

In addition, during his January 2012 hearing before the Board, the Veteran identified additional treatment records relevant to his claim for entitlement to service connection for a left knee disorder which have not yet been obtained by the RO.  Specifically, the Veteran reported that he had treatment for his left knee in 1979 or 1980 at the VA Medical Center in Richmond and from his primary care physician at Pocoshock Medical Center.  He noted that Dr. B. Law may have copies of his private treatment records from his primary care physician from 1979 or 1980, and that those records should be requested.  Accordingly, the RO should attempt to obtain the identified records.

II.  Low Back Disorder

The RO should provide the Veteran with a new VA examination addressing the severity of his service-connected low back disorder.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a). 

Although the Veteran was provided with VA examinations in November 2007 and January 2011 addressing the severity of his low back disability, during his January 2012 hearing before the Board, the Veteran testified that he injured his back in March 2011, and that his low back symptoms have significantly worsened since that time.  Thus, to adjudicate the severity of the Veteran's low back disability without more current clinical findings would be in error.  Accordingly, a new examination is warranted to determine the current severity of the Veteran's service-connected low back disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

In addition, during his January 2012 hearing, the Veteran testified that he has received treatment for his low back disorder from VA since his March 2011 injury.  As the claims file does not show that the Veteran's most recent VA treatment records have been associated with his claims file, the RO must obtain all of the Veteran's VA treatment records pertaining to his low back disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his left knee disorder and low back disorder.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify, to include the Pocoshock Medical Center and Dr. B. Law.  The RO must then obtain all identified records, to include all private medical treatment records from the Pocoshock Medical Center and Dr. B. Law.  Whether or not the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's left knee disorder and low back disorder which are not currently associated with the claims file, to include all treatment records from 1979 or 1980 pertaining to the Veteran's left knee disorder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a VA examination to ascertain the nature, severity, and etiology of his left knee disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  The examiner must integrate the previous left knee findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's left knee disorder.  The examiner must also provide an opinion as to whether the Veteran's current left knee disorder is related to his active duty service or any event therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Then, the RO must afford the Veteran a VA examination to determine the current severity of his service-connected low back disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided, and the report prepared must be typed. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disorder.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected low back disorder.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's low back disorder.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If either of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


